Citation Nr: 0512536	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  This case was remanded by the 
Board in June 2004 for additional development and now returns 
for appellate review. 

In December 2001, the veteran requested a Travel Board 
hearing at the Indianapolis RO.  However, in April 2002, he 
subsequently cancelled his request for a Travel Board hearing 
and instead requested a Decision Review Officer (DRO) 
hearing.  Accordingly, a DRO hearing was scheduled for July 
2002.  In July 2002, the veteran requested to have his most 
recent hearing date rescheduled.  The RO rescheduled such 
hearing for December 2002.  Once again the veteran cancelled 
this hearing and requested it to be rescheduled after March 
2003.  The RO then scheduled the veteran for a 
videoconference before the Board for April 16, 2004.  On 
April 6, 2004, the RO informed the veteran that his Board 
hearing was postponed.  Ultimately, the veteran withdrew his 
request for a hearing on April 12, 2004, and indicated that 
he wished to have his appeal reviewed on the evidence of 
record.  In light of the above, the veteran's requests for a 
DRO and Board hearing are considered withdrawn.  See 
38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  Degenerative disc disease of the lumbar spine was not 
shown in service, nor is there any competent medical evidence 
demonstrating that such is related to in-service treatment 
for back pain, a disease or injury which had its onset in 
service, or is otherwise related to service, and arthritis 
was not manifested within one year of service discharge. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active duty 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his service 
connection claim in May 2000 and the initial unfavorable 
decision was issued in August 2000, prior to the enactment of 
the VCAA.  In Pelegrini II, the Court clarified that where 
notice was not mandated at the time of the initial RO 
decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
March 2001, the veteran's service connection claim was 
readjudicated in an April 2001 rating decision.  
Additionally, a second letter was sent to the veteran in 
August 2003 that further notified him of VA's duties under 
the VCAA.  Following such letter, supplemental statements of 
the case were issued in April 2004 and August 2004. 

In March 2001, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, or other records 
from Federal agencies, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The RO specifically informed the 
veteran that evidence of a current disability and a nexus 
between such and service was necessary to establish service 
connection.  The letter also advised the veteran that he 
stated that Dr. Kubley treated him from 1967 to 1975, but the 
medical records contained in the claims file were dated from 
1973 to 1975.  The veteran was also notified that the 
treatment records received from St. Joseph's Hospital cover 
the period from 1995 to 2000; however he had informed VA that 
he received treatment at such facility from 1967 to 2000.  As 
such, the RO requested that the veteran inform VA whether the 
records obtained were the only available records for Dr. 
Kubley and St. Joseph's Hospital.  The letter also 
acknowledged that the RO was requesting records from Drs. 
Hampton and Sautter.  

Additionally, the August 2003 letter further notified the 
veteran that VA was responsible for obtaining VA examination 
reports and VA treatment reports as well as all records held 
by Federal agencies, to include service medical records or 
other military records.  Such letter also informed the 
veteran that, on his behalf, VA would make reasonable efforts 
to obtain any evidence, to include private records, that he 
adequately identifies and for which he provides a release.  
The veteran was advised that it was his responsibility to 
ensure that VA received all requested records not in the 
possession of a Federal department or agency.  Such letter 
again informed the veteran that evidence of a current 
disability and a nexus between such and service was necessary 
to establish service connection.  The August 2003 letter also 
notified the veteran of all evidence currently of record.  

The April 2001 rating decision informed the veteran of the 
law regarding service connection and that his claim was 
denied because a back disability neither occurred in nor was 
caused by service.  The October 2001 statement of the case 
and the April 2004 and August 2004 supplemental statements of 
the case included a recitation of the procedural history of 
the veteran's claim, the actions taken by the RO, the 
evidence received, the relevant laws and regulations, and, 
VA's duties to assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.  In 
such documents, the veteran was again advised that the 
evidence failed to show that a back disability occurred in or 
was caused by service.  

The Board finally notes that the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of the claim decided herein.  Specifically, the 
veteran was given an opportunity to have a hearing before a 
DRO and before a Veterans Law Judge; however, he withdrew his 
requests for such hearings, as indicated in the Introduction.  
Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The veteran's service 
medical and treatment records from the Marion and South Bend 
VA Medical Centers, Bourbon Family Medicine, Woodlawn 
Hospital, Specialty Orthopedics, Dr. Kubley, Dr. Phillips, 
Dr. Hampton, Dr. Sautter, and Dr. Barnard are contained in 
the claims file.  

The Board notes that the veteran identified receiving 
treatment for his back from Dr. Kubley for the period from 
1967 to 1975.  Records from 1973 to 1975 are of record.  
Documentation contained in the claims file dated in March 
2001 reflects that Dr. Kubley had not been in practice for 
over twenty years and records had been destroyed.  The 
veteran also submitted a statement in April 2001 indicating 
that he had contacted Dr. Kubley's Physician's Network in an 
attempt to obtain his records; however, he was informed that 
such records had been destroyed.  Additionally, the veteran 
has not identified any additional outstanding relevant 
medical evidence to be considered in connection with his 
service connection claim and in April 2004 requested that his 
claim be decided upon the evidence and argument already of 
record.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded a VA examination in July 2004.  The Board notes that 
such was conducted by a physician who considered factors 
relevant to the veteran's claim and that the examination 
reports contains findings pertinent to the veteran's claimed 
back disability.  Additionally, the VA examiner offered an 
opinion regarding a possible nexus between any current back 
disability and the veteran's military service after reviewing 
the claims file and examining the veteran.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to decide the veteran's service 
connection claim and further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review

II.  Factual Background

The veteran served on active duty from November 1966 to May 
1967 in the United States Army.  His service medical records 
reflect that on May 5, 1967, the veteran was treated for back 
pain.  A May 10, 1967, separation examination reveals that 
the veteran denied recurrent back pain.  Upon clinical 
evaluation, the veteran's spine and other musculoskeletal 
systems were normal.  

Private medical records from Dr. Kubley reflect that in 
November 1974, it was noted that the veteran had an auto 
accident two years previously and had also injured his back 
during service.  The back of the veteran's neck hurt and was 
weak.  The veteran had spasms in the neck and low back.  
Neurovascularly, the veteran was okay.  

A November 1988 X-ray taken at Woodlawn Hospital shows an 
impression of six-non-rib bearing lumbartype vertebral 
bodies, minimal degenerative changes of the lumbar spine, 
minimal degenerative narrowing of L5-6 disc space, and 
minimal thoracolumbar scoliosis.  

Private medical records also reflect that in July 1991, the 
veteran complained of twisting his back four days previously.  
Subjectively, the veteran indicated that he was bending over 
and put his back out.  He had a few troubles with it off and 
on.  Currently, the veteran was having most pain in the 
lumbosacral area, usually when he made a quick move when he 
was bending over.  There was some pressure there constantly, 
but not a bad pain.  He had no numbness or tingling in the 
lower extremities.  Objectively, there was no pain to 
palpation of the back.  He had full range of motion with some 
pain on flexion.  Neurologic examination was intact and the 
veteran had reflexes 3+ in the lower extremities.  The 
assessment was lumbosacral sprain.  

Dr. Phillips' records show that in July 1995, physical 
examination showed a straight back.  In November 1988, July 
1996, and in September 1998, physical examination revealed a 
normal back.  A September 1998 Emergency Room Report from St. 
Joseph's Hospital reflects that, upon physical examination of 
the veteran's back, there were no abnormal anterior-
posterior/lateral curvatures and no pain.  

Dr. Sautter's records show that in October 1999, the veteran 
had a worker's compensation injury resulting in left heel 
pain and back pain.  It was noted that a ladder fell, so the 
veteran jumped off, a five-foot drop onto concrete and landed 
on his heels.  

An April 2000 X-ray of the veteran's back from St. Joseph's 
Hospital revealed an impression of mild narrowing of the disc 
joint at the L5-S1 level.  Dr. Sautter's records reflect that 
in April 2000, the veteran complained of some bilateral 
muscle spasms and tenderness of the lumbar region.  Flexion 
was somewhat restricted.  The veteran could stand on his 
tiptoes.  Reflexes were normal to the lower extremities as 
well as pulses.  A week later, the veteran complained that 
his back was still bothering him.  It was noted that X-rays 
revealed early degenerative disc disease of the lower back.  
Objectively, the veteran's gait was normal and he had less 
back spasms.  The assessment was back pain.  VA treatment 
records dated in April 2000 show that the veteran had chronic 
back pain.  

Records from Bourbon Family Medicine show that in April 2000, 
the veteran complained of back pain.  It was noted that he 
fell on October 20, 1999, from a ladder.  X-rays of the back 
showed dearly degenerative disc disease.  Examination showed 
less back spasms.  Degenerative disc disease was diagnosed.  

VA treatment records reflect that in October 2000, the 
veteran had no complaints.  It was noted that he took 
ibuprofen occasionally for his chronic low back pain.  The 
assessment was chronic low back pain.  

Statements received in April 2001 from the veteran's friends 
and family indicate that when the veteran returned from the 
Army in 1967, he had constant back pain for a long period of 
time and sought treatment from Dr. Kubley.  The veteran had 
informed a friend that he injured his back in a diving 
accident while on active duty in the Army.  The veteran's 
sister stated that Dr. Kubley indicated that, due to the 
nature of the veteran's in-service injury, the veteran would 
have a recurring back problem for the rest of his life.  

Records from Specialty Orthopedics, Inc., reflect that the 
veteran was seen in May 2001 with complaints of back pain.  
It was noted that such had a sudden onset.  The veteran 
related that he was injured in 1967 during the Vietnam 
Conflict.  The pain was described as being located in the 
lower back and radiating to the buttocks.  The veteran 
indicated that the pain was of a moderate intensity.  It was 
precipitated by a fall and was improved with a heating pad.  
It was worsened by forward flexing.  The veteran tried anti-
inflammatories.  He did have a history of previous episodes 
of back pain and stated that coughing or sneezing did not 
increase the pain.  The veteran denied any changes in bowel 
or bladder habits as well as any radiculopathy.  Upon a 
system review, the veteran admitted back pain, neck pain, and 
loss of motion.  He denied joint pain and swelling, 
stiffness, muscle pain, weakness, cramps, joint erythema, 
increased heat of joints, and lesions of bones/muscles.  Upon 
physical examination, inspection of the thoracic spine was 
normal.  It was stable and nontender to palpation with normal 
range of motion.  Upon inspection, straightening of the 
lumbar spine was observed.  There was tenderness to 
palpation.  Range of motion was restricted.  The lumbar spine 
was stable.  Straight leg raising test, Hoover test, and 
Valsalva maneuver were negative.  Drop leg test was positive.  
Motor examination revealed normal tone, bulk, and strength.  
Neurologically, sensation was normal to touch, position, and 
vibration.  Deep tendon reflexes were 2+/2+ and symmetric.  
Sensory motor nerves to the foot were intact.  X-rays 
revealed a skeletally mature individual.  Bone density 
appeared normal.  There was no fracture present.  There was 
evidence of arthritis.  The joint space was bone on bone and 
there were osteophytes present.  The veteran was diagnosed 
with lumbosacral spondylosis without myelopathy.  

VA records reflect that in September 2001, the veteran gave a 
history of chronic low back pain with a history of herniated 
disc.  A review of systems revealed that the veteran denied 
any back pain, muscle spasms, or joint disorders.  Upon 
physical examination, there was no abnormal spinal curve and 
no paravertebral muscle spasm or tenderness.  There was no 
joint swelling or crepitance noted.  Range of motion of all 
spinal segments and joints were intact.  The impression was 
history of chronic low back pain.  

Dr. Barnard's records show that in February 2002, June 2002, 
July 2002, and August 2002, the veteran was seen for 
complaints of chronic aching back pain radiating to the right 
hip and buttocks.  Lumbar strain was diagnosed.  An attached 
statement dated in July 2002 indicates that the veteran had 
back pain of a chronic, ongoing nature.  Such statement noted 
that according to records from Specialty Orthopedics, the 
veteran was injured in the Vietnam Conflict in 1967 and had 
since developed back pain of moderate intensity.  

Records received from Dr. Hampton include duplicate medical 
reports already noted in the above background.  

A July 2004 VA examination report reflects that the examiner 
reviewed the claims file in connection with examining the 
veteran.  The examiner noted the veteran's 1967 in-service 
back complaints and treatment as well as his post-service 
1972 motor vehicle accident and 1999 fall from a ladder, 
which aggravated his back.  The veteran stated that his pain 
had been daily over the last 30 years.  He had stiffness on a 
daily basis.  It was noted that the veteran missed, on 
average, two to three weeks of work per year secondary to 
pain.  He could sit for several hours at a time before he had 
to get up and move.  The veteran could stand for an unlimited 
time, but his back ached constantly.  He was not limited in 
his walking.  The veteran had chronic low back pain , but did 
not mention any radiculopathy.  It was noted that the veteran 
worked as a maintenance person and stated that it was 
sometimes difficult for him to lift heavy objects.  The 
episodes of incapacity would leave him in bed with prolonged 
pain.

Upon physical examination, the veteran had very poor range of 
motion of his back.  He forward flexed to 40 degrees only and 
extended to neutral before having pain.  Lateral bending to 
the left and right were 20 degrees each.  The veteran was 
able to toe and heel walk.  His reflexes were 2+ and 
symmetrical bilaterally at ankle jerk and patellar tendon.  
Quadriceps, hamstrings, dorsiflexors, and plantar flexors 
strengths were all 5/5.  The veteran had normal contour to 
his low back.  There were no signs of any scoliosis and the 
veteran had a normal lordotic curve.  X-rays confirmed L4-5 
disc space degeneration.

The examiner assessed L4-5 disc space degeneration and 
chronic arthritic low back condition.  The examiner stated 
that it was quite difficult to say whether the veteran's one 
episode of back injury in 1967 is completely responsible for 
his current back condition in the face of his aggravating 
injuries in 1972 and 1999.  The examiner stated that there 
would be an element of speculation when trying to directly 
link the 1967 injury to the veteran's current condition due 
to the lack of extensive workup or documentation as to the 
extent of the injury in 1967.  The examiner opined that, in 
all likelihood, it is less likely than not that the veteran's 
current back condition is solely due to his 1967 injury.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while he was serving in the Army in 
1967, he injured his back when diving off a board.  Following 
such injury, he claims that he had pain in his lower back and 
went on sick call.  The veteran states that his back improved 
with treatment, but has never been the same.  After his in-
service injury, he alleges that he has been unable to lift 
objects and if he does, he has severe back pain and cannot 
move for weeks without pain.  Following service discharge, 
the veteran claims that the only back injury he had was in 
1967 and he has had no other injuries.  As such, the veteran 
contends that service connection is warranted for 
degenerative disc disease of the lumbar spine. 

The Board takes note of the veteran's August 2004 statement 
indicating that he did not recall having a discharge 
examination at the time he left the Army.  As indicated 
previously, a separation examination dated May 10, 1967, is 
contained in the veteran's service medical records.  While 
the veteran may not recall such an examination, the document 
is contemporaneous with his military service and there is no 
evidence that such is not what it purports to be.  

Although the veteran has current diagnoses of a back 
disorder, to include degenerative changes of the lumbar 
spine, he is not entitled to presumptive service connection 
because there is no evidence that arthritis manifested to a 
degree of 10 percent within one year of his discharge from 
service.  Specifically, the veteran was discharged from 
active duty in May 1967 and the earliest medical evidence of 
record indicating a diagnosis of arthritis is dated in 
November 1988.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

While the veteran has a current diagnosis of degenerative 
disc disease of the lumbar spine and has submitted statements 
from his friends and family, dated in April 2001, indicating 
that he has had continuity of back symptomatology since 
service discharge, the record contains no competent medical 
opinion that his current back disability is related to his 
in-service treatment for back pain, a disease or injury which 
had its onset in service, or is otherwise related to service.  

Specifically, in consideration of all the evidence, to 
include the veteran's post-service 1972 and 1999 back 
injuries, the VA examiner opined that, in all likelihood, it 
was less likely than not that the veteran's current back 
condition was solely due to his 1967 injury.  The Board 
observes that the VA examiner also stated that it was quite 
difficult to say whether the veteran's one episode of back 
injury in 1967 is completely responsible for his current back 
condition in the face of his aggravating injuries in 1972 and 
1999.  The veteran's service medical records reflect that the 
veteran was treated only for back pain in May 1967 and five 
days later, he denied recurrent back pain and clinical 
evaluation of his spine was normal.  Post-service records 
reveal that the veteran injured his back in a 1972 auto 
accident and a 1999 fall from a ladder.  In consideration of 
such evidence, the examiner went on to indicate that there 
would be an element of speculation when trying to directly 
link the 1967 injury to the veteran's current condition due 
to the lack of extensive workup or documentation as to the 
extent of the injury in 1967.  The Board notes that, under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2003); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the 
examiner's statement regarding a possible link between the 
veteran's 1967 episode of in-service back complaints and his 
current condition is no more than speculative and does not 
create a reasonable doubt that it is related to service.  

As such, the remaining evidence favorable to a nexus between 
active duty service and degenerative disc disease of the 
lumbar spine is limited to the veteran's own statements, to 
include as recorded by medical professionals.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's claimed back disorder and service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine.  As such, the doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.   


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


